Citation Nr: 0722704	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-37 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for degenerative joint disease and degenerative disc disease 
of the thoracolumbar spine.

2.  Entitlement to service connection for bilateral hearing 
loss.


WITNESSES AT HEARING ON APPEAL

Appellant & a friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from February 1958 to June 
1962 and from December 1974 to December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied service connection for hearing 
loss and reconsidered an earlier decision that denied service 
connection for a back disability.  As to the latter claim, 
the RO granted service connection for degenerative joint 
disease and degenerative disc disease of the thoracolumbar 
spine, on the basis of receipt of additional original service 
medical records that showed, when considered with the post-
service medical evidence of record, service incurrence of a 
back disability.  38 C.F.R. § 3.156(c).  The RO assigned a 
40 percent rating effective August 18, 1997 (the date that VA 
received the veteran's original claim for service 
connection).  The RO also assigned a separate 20 percent 
rating for the veteran's sciatica of the right lower 
extremity associated with his service-connected degenerative 
joint disease and degenerative disc disease of the 
thoracolumbar spine, also effective from August 18, 1997.  
The veteran disagreed with the part of the RO decision that 
assigned a 40 percent rating for his service-connected 
degenerative joint disease and degenerative disc disease of 
the thoracolumbar spine and with the denial of his claim for 
service connection for bilateral hearing loss.  The veteran 
did not disagree with the 20 percent disability rating or the 
August 18, 1997 effective date assigned for his service-
connected sciatica in the right lower extremity.  Thus, an 
issue pertaining to this latter disability is not in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(1997).

An RO hearing was held on the veteran's claims for an initial 
rating in excess of 40 percent for degenerative joint disease 
and degenerative disc disease of the thoracolumbar spine and 
for service connection for bilateral hearing loss in August 
2005.  In October 2005, the veteran perfected a timely appeal 
on these claims and requested a Travel Board hearing.  In 
November 2005, the veteran clarified his hearing request and 
requested a videoconference Board hearing which was held 
before the undersigned Veterans Law Judge in August 2006.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In July 2006, before this appeal was certified to the Board, 
the veteran filed a claim for service connection for a 
deviated septum.  To date, the RO has not taken action on 
this claim.  Accordingly, this claim is referred to the RO 
for adjudication.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND appended to the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The veteran's service-connected degenerative joint disease 
and degenerative disc disease of the thoracolumbar spine is 
manifested by low back pain with radiation into the legs, 
flare-ups of pain, an inability to walk more than two blocks 
due to pain, and limitation of motion; his low back 
disability is not productive of muscle spasm significant 
enough to cause scoliosis, ankylosis, incapacitating episodes 
necessitating bedrest prescribed by a physician, an absent 
ankle jerk, more than severe intervertebral disc syndrome, or 
any additional neurological impairment, including but not 
limited to bowel and bladder impairment warranting a separate 
compensable rating (aside from the already service-connected 
sciatica of the right lower extremity, rated 20 percent).




CONCLUSION OF LAW

The schedular criteria for an initial or staged rating in 
excess of 40 percent for degenerative joint disease and 
degenerative disc disease of the thoracolumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes (DC's) 5292, 5293 
(prior to September 23, 2002); 38 C.F.R. §§ 4.71a, DC's 5292, 
5293 (prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243 (effective from September 26, 
2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson¸19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the January 2005 VCAA 
notice was furnished to the veteran prior to the April 2005 
RO decision that is the subject of this appeal, although the 
RO, in effect, reconsidered its 1998 decision denying the 
veteran's original claim for service connection for a back 
disability with the addition of additional original service 
medical records that showed a back disability.  The veteran 
also was provided with notice of the Dingess requirements in 
March 2006.  

To the extent that there is a timing deficiency with the duty 
to notify, the currently appealed claim was subsequently 
readjudicated in a supplemental statement of the case (SSOC) 
issued in May 2006.  The Federal Circuit has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini II, supra, at 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the May 2006 SSOC complied with the applicable 
due process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

In view of the foregoing, any prejudice raised by the timing 
of the duty to notify the veteran is rebutted.  While the 
veteran does not have the burden of demonstrating prejudice, 
it is pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes VA medical 
records, including VA examination reports.   In January 2005, 
the Records Management Center notified the RO that the 
veteran's original claims file, including his service medical 
records, could not be located and should be rebuilt.  The 
veteran has provided the RO with certain of his service 
medical records which were associated with his rebuilt claims 
file and, in any event, given that service connection has 
already been established and the issue here is the 
appropriate rating, the focus is on the medical evidence 
dated after service.  The veteran testified in support of his 
claims at an RO hearing in August 2005 and at a Board 
videoconference hearing in August 2006.  While there is no 
medical evidence in the claims file relating to the veteran's 
back disability prior to 2004 and no indication that any such 
evidence can be obtained, he was provided a thorough VA spine 
examination in March 2005 and, when considered with the other 
evidence of record, to include ongoing treatment records, the 
evidence is adequate for rating purposes.  The examination 
supports the RO's grant of an initial rating of 40 percent 
and the effective date of August 18, 1997 that was assigned 
by the RO for the 40 percent rating, despite the absence of 
relevant medical evidence relating to his back disability 
from 1997 to 2004, is certainly not prejudicial to the 
veteran.  The evidence is adequate to the extent that is 
possible to resolve this claim; there is no duty to provide 
another examination or a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

In May 2004, VA x-rays of the veteran's lumbosacral spine 
showed multilevel bony degenerative changes, marked disc 
space narrowing at the L5-S1 with vacuum phenomenon 
compatible with degenerative disc disease, and no apparent 
pedicle destruction of the lumbar spine.  The impression was 
degenerative changes.

On magnetic resonance imaging (MRI) scan of the veteran's 
lumbar spine in July 2004, there was normal alignment of the 
lumbar spine, no evidence of spondylolysis, 
spondylolisthesis, kyphosis, or scoliosis, normal countours 
of the lumbar vertebral bodies, no compression fractures, 
anterior osteophytosis at the L1-2 and L5-S1 levels, disc 
desiccation at all levels of the lumbar spine with moderate 
disc space narrowing at L5-S1, and unremarkable paravertebral 
soft tissues.  The impressions included multi-level 
degenerative disc disease.

On VA spine examination in March 2005, the veteran complained 
of increasing low back pain, particularly in the mornings 
when he had to crawl to get out of bed, and severe flare-ups 
of low back pain if he lifted anything.  The veteran's 
history included low back pain starting in the 1970's and 
treatment for a ruptured disc.  The veteran described his low 
back pain as 5/10 on a pain scale, radiating to the right 
leg, occurring daily, and flare-ups to 10/10 on a pain scale 
that lasted about an hour.  He described his functional 
impairment as complete immobilization when he experienced 
flare-ups of low back pain.  The veteran also reported 
numbness down his right leg.  He walked with a cane at times, 
but did not report to the examination using a cane.  The 
veteran denied using any braces and had the ability to walk 
approximately 2 blocks before needing to sit down.  He denied 
any unsteadiness, falls, injury, or surgery.  The veteran 
reported difficulty putting on his socks due to back pain.  
He was no longer able to golf and could not play catch with 
his son, was able to drive for about an hour before needing 
to stop and stretch.  It was also noted that he was retired.  

Physical examination in March 2005 showed the veteran had a 
wide-based shuffling gait with a stiff back, a limp on the 
right, back pain that was 5/10 on a pain scale prior to range 
of motion testing, pain of 6/10 at 40 degrees of flexion 
accomplished very slowly, pain of 5/10 at 20 degrees of 
extension, pain of 7/10 at 10 degrees of left lateral 
flexion, and pain of 8/10 at 10 degrees of right lateral 
flexion.  With 10 degrees of right and left lateral rotation, 
the veteran's pain was 7-8/10.  Although he was asked to do 
repetitive motion of the back, he declined due to pain and 
stated that he never did any repetitive type of back 
exercise.  The veteran had guarding and localized tenderness 
of the lumbar spine, particularly with pain down the right 
leg, and no muscle spasm significant enough to cause 
scoliosis.  There also were no fixed deformities.  Sensory 
examination was intact.  Motor strength was equal in upper 
and lower extremities.  Reflexes were equal bilaterally 
though difficult to elicit.  Neurological examination, to 
include bladder and bowel function, was normal.  The veteran 
denied any incapacitation that required bedrest and treatment 
by a physician in the past 12 months.  "He goes at his own 
pace and goes slowly to accomplish whatever tests he needs to 
accomplish."  The diagnoses were degenerative disc disease 
and degenerative joint disease of the lumbar spine.

The veteran provided no testimony about his back disability 
at his August 2005 RO hearing.

The veteran testified at his August 2006 videoconference 
Board hearing that he experienced "considerable problems" 
with his back, especially while driving.  He described his 
back symptoms and the resultant functional impairment.  The 
veteran's friend, P.L.R., testified that he some times 
assisted the veteran by taking his son to school when the 
veteran's back was "frozen."

Following his videoconference Board hearing, the veteran 
submitted additional evidence to the Board along with a 
waiver of RO jurisdiction over that evidence.  A review of 
this evidence shows that it consists of duplicate copies of 
certain of the veteran's VA treatment records, medical 
treatise evidence relating to his claim for service 
connection for bilateral hearing loss, and lay statements 
concerning his bilateral hearing loss.  As noted above, the 
issue of service connection for hearing loss is addressed in 
the remand below.
Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
supra, citing Brady v. Brown, 4 Vet. App. 203 (1993).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of VA's General Counsel, VAOPGCPREC 36-97, 
held that Diagnostic Code (DC) 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).

The veteran's service-connected degenerative joint disease 
and degenerative disc disease of the thoracolumbar spine has 
been evaluated as 40 percent disabling since August 18, 1997 
(the date that VA received the veteran's original claim).  He 
appeals for a higher initial or staged rating.  See 
Fenderson, supra.

VA twice amended the Rating Schedule with respect to the 
rating criteria for disabilities of the spine since the 
veteran filed his original claim.  Specifically, effective 
September 23, 2002, VA revised the criteria for evaluating 
spinal disorders under Diagnostic Code 5293, intervertebral 
disc syndrome.  67 Fed. Reg. 54345- 49 (2002).  VA again 
revised the criteria for evaluating spine disorders, 
effective September 26, 2003.  67 Fed. Reg. 51455-58 (2003).

With respect to criteria amended during the pendency of a 
claim, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as it provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.  The veteran does, however, get the benefit 
of having both the old and new regulations considered for the 
period after the effective date of the change.  See 
VAOPGCPREC 3-00.
Prior to September 26, 2003, disabilities manifested by 
limitation of motion of the lumbar spine were evaluated under 
DC 5292.  As relevant to this appeal, a 40 percent evaluation 
was assigned to the veteran's service-connected degenerative 
joint disease and degenerative disc disease of the 
thoracolumbar spine under DC 5292 based on the veteran's 
severe limitation of motion of the lumbosacral spine.  See 
38 C.F.R. § 4.71a, DC 5292.

Intervertebral disc syndrome was evaluated under DC 5293 
prior to September 23, 2002.  A 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
The maximum evaluation of 60 percent disabling was available 
under DC 5293 for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
which characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (prior to September 23, 
2002).

DC 5293 was revised for the period between September 23, 2002 
and September 26, 2003.  Under DC 5293, as amended, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 
40 percent was available for intervertebral disc syndrome 
with incapacitating episodes of at least 4 weeks but less 
than 6 weeks during the past 12 months.  The maximum 
evaluation of 60 percent was available for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5293 (prior to September 26, 2003).

For purposes of evaluations under revised DC 5293 (now 
DC 5243), an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Note (1) (2003)).

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness. The new diagnostic code 
numbers are DC's 5235-5243 and include DC 5242 for 
degenerative arthritis and DC 5243 for intervertebral disc 
syndrome.  As noted above, effective September 26, 2003, 
intervertebral disc syndrome is now evaluated under DC 5243 
and is to be rated either under the General Rating Formula or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
effective September 26, 2003, is the same as the criteria for 
incapacitating episodes under the prior DC 5293 in effect as 
of September 23, 2002.

Review of the General Rating Formula shows that it provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, an evaluation of 
40 percent is available for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned in cases of unfavorable ankylosis 
of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
DC's 5235-5243 (2006).

Notes appended to the General Rating Formula specify that, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Each range of motion measurement is to 
be rounded to the nearest five degrees.  Id., Notes (2) and 
(4).  Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).

The Board finds that the preponderance of the evidence is 
against an initial or staged rating in excess of 40 percent 
for degenerative joint disease and degenerative disc disease 
of the thoracolumbar spine under either the former or revised 
diagnostic criteria for back disabilities.  The veteran's 
service-connected back disability is not manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
such that a rating in excess of 40 percent is warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002 but applicable here as explained above).  
There also is no competent medical evidence showing 
incapacitating episodes of intervertebral disc syndrome 
lasting for 6 weeks or that the veteran's service-connected 
degenerative joint disease and degenerative disc disease of 
the thoracolumbar spine is manifested by unfavorable 
ankylosis such that a higher initial rating is warranted 
under Diagnostic Code 5289 or the revised (current) criteria 
for rating back disabilities.  

The Board notes that the veteran declined to do repetitive 
motions of his thoracolumbar spine due to pain when examined 
in March 2005 and stated that he never did any type of 
repetitive exercise with his thoracolumbar spine.  
Accordingly, there is no objective medical evidence that the 
veteran experiences any additional limitation of motion or 
functional loss due to pain, flare-ups, incoordination, lack 
of endurance, fatigue, or on repetitive use of his lumbar 
spine.  In any event, the 40 percent rating is the maximum 
evaluation allowed under former or current rating criteria 
based upon limitation of motion.  Where a veteran is in 
receipt of the maximum rating for limitation of motion of a 
joint, the DeLuca provisions (38 C.F.R. §§ 4.40, 4.45) do not 
apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997). 

The Board further observes that an MRI scan of the veteran's 
lumbar spine in July 2004 showed normal lumbar spine 
alignment, no spondylolysis, spondylolisthesis, kyphosis, or 
scoliosis, no fractures, anterior osteophytosis at the L1-2 
and L5-S1 levels, moderate disc space narrowing at L5-S1, and 
unremarkable soft tissues.  The impressions included 
degenerative disc disease.  Although the veteran complained 
of incapacitating episodes of low back pain that completely 
immobilized him on VA examination in March 2005, he also 
denied any periods of incapacity requiring bedrest and a 
physician's treatment within the prior 12 months.  Physical 
examination showed a limited range of motion with pain in all 
directions, guarding, and localized tenderness of the lower 
back but, as noted above, the current 40 percent rating is 
the maximum evaluation allowed for limitation of motion and 
the VA examiner found no fixed deformities (i.e., favorable 
or unfavorable ankylosis).  The neurological examination was 
otherwise normal, to include intact sensation, equal motor 
strength in all extremities and equal bilateral reflexes.  
There is no indication of bladder or bowel impairment 
associated with the veteran's back disability.  Thus, there 
is no medical evidence of neurological abnormalities related 
to the veteran's service-connected degenerative joint disease 
and degenerative disc disease of the thoracolumbar spine to 
include, but not limited to, bowel or bladder impairment such 
that he is entitled to a separate compensable disability 
evaluation (other than the already compensated sciatica 
affecting the right lower extremity, which is rated 20 
percent).  See 38 C.F.R. § 4.71a, DC's 5235-5243, Note 1.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath, including the provisions of 38 C.F.R. § 
3.321(b)(1).  See Schafrath, supra.  The veteran has been 
retired throughout this appeal.  Although he has complained 
of incapacitating low back pain, he also denied any periods 
of incapacitation requiring bedrest and treatment by a 
physician on VA examination in March 2005.  The medical 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedular standards."  38 
C.F.R. § 3.321(b)(1) (2006).  There also has been no showing 
by the veteran that his service-connected degenerative joint 
disease and degenerative disc disease of the thoracolumbar 
spine has necessitated frequent periods of hospitalization 
beyond that contemplated by the rating schedule.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 40 percent for degenerative joint disease and 
degenerative disc disease of the thoracolumbar spine.  See 
Fenderson, supra.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an initial or staged rating in excess of 
40 percent for degenerative joint disease and degenerative 
disc disease of the thoracolumbar spine is denied.


REMAND

The veteran testified at his Board videoconference hearing in 
August 2006 that he had been exposed to excessive noise 
during active service.  He specifically asserted that he 
worked in an engine room throughout his period of active 
service in the U.S. Navy from December 1974 to December 1982.  
The veteran also testified that he had worked around 
compressors and in refrigeration and was responsible for 
maintaining the air-conditioning on his ship.  He recalled 
that he was treated repeatedly during active service for ear 
problems.  

As noted above, the veteran's claims file could not be 
located by the Records Management Center and had to be 
rebuilt.  Thus, the veteran's service medical and personnel 
records were not available for review aside from the records 
submitted by the veteran.  The Board is mindful that, in a 
case such as this, where service medical records are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).

A review of service personnel records submitted by the 
veteran shows that his military occupational specialty (MOS) 
for his period of active service in the U.S. Navy was 
refrigeration and air conditioning mechanic.  A review of 
service medical records also submitted by the veteran shows 
only in-service treatment for cerumen (or wax) in his ears 
but, in addition to undisputed in-service acoustic trauma, 
post-service VA treatment records show bilateral hearing 
loss.

In view of the foregoing, it is the undersigned's view that 
there is a duty to provide the veteran with VA audiological 
and ENT examinations for the purpose of determining whether 
he has a hearing loss disability as defined by 38 C.F.R. 
§ 3.385 and, if so, whether such disability began during 
service or as the result of some incident of active duty, to 
include prolonged exposure to excessive noise. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson¸ 
20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Records Management Center 
(RMC) and request that the RMC conduct 
another search for the veteran's original 
claims file, to include his service 
medical records and service personnel 
records.  Any records located at the RMC 
should be associated with the veteran's 
rebuilt claims file.  A copy of any 
negative response(s) from the RMC should 
be included in the veteran's rebuilt 
claims file.

2.  Ask the veteran to identify all VA and 
non-VA physicians who have evaluated or 
treated him for bilateral hearing loss 
since his separation from service.  Obtain 
outstanding VA treatment records that have 
not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

3.  The veteran must be provided with VA 
audiology and ENT examinations for the 
purpose of determining whether he has a 
bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385 and, if so, 
whether such disability began during 
active service or as the result of some 
incident of active service.  The veteran's 
rebuilt claims file should be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report should 
reflect that the claims file was reviewed.

Following a review of the relevant medical 
evidence in the claims file, the audiology 
examination, the ENT examination, and any 
additional tests that are deemed 
necessary, the ENT examiner must provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
degree of probability) that the veteran's 
bilateral hearing loss began during 
service or is etiologically related to any 
incident of active service, to include his 
in-service exposure to excessive noise 
associated with his military duties.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility. Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

4.  After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the SOC, the AMC/RO 
must readjudicate the claim for service 
connection for bilateral hearing loss.  If 
the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide the veteran an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


